Name: Commission Regulation (EC) No 861/94 of 15 April 1994 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 99/20 Official Journal of the European Communities 19 . 4. 94 COMMISSION REGULATION (EC) No 861/94 of 15 April 1994 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 4 310 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3. 1991 , p. 108. 19. 4. 94 Official Journal of the European Communities No L 99/21 ANNEX I LOT A 1 . Operation No (') : 1523/92 2. Programme : 1992 3. Recipient (2) : Egypt 4. Representative of the recipient : Ambassade de la RÃ ©publique Arabe d'Egypte, section commerciale, 522 avenue Louise, B- 1 050 Bruxelles ; (tel. (32 2)647 32 27 ; telex 64809 COMRAU B, fax (32 2) 646 45 09) 5. Place or country of destination (*) : Egypt 6 . Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) (9) (12) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIAl (b)) 8 . Total quantity : 2 000 tonnes net 9 . Number of lots : one 10. Packaging and marking (*) (10) : see list published in OJ No C 1 14, 29 . 4. 1991 , p. 1 : under IIIA.2 ( 1 ), IIIA2 (3) and IIIA3 ; metal casks Markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply (8): free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment stage : 13  26. 6. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 3. 5. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 17. 5. 1994 (b) period for making the goods available (fob stowed) at the port of shipment : 27. 6  10. 7. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 5. 1994 (b) period for making the goods available (fob stowed) at the port of shipment : 11  24. 7. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by die successful tenderer :  No L 99/22 Official Journal of the European Communities 19 . 4. 94 LOTS B, C and D 1 . Operation Nos ('): see Annex II 2. Programme : 1993 and 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipien (n) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (9) ( l2) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA1 (a)) 8 . Total quantity : 1 965 tonnes net 9 . Number of lots : three (see Annex II) 10. Packaging and marking (^ (9) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA2 ( 1 ), IIIA2 (3) and IIIA3)  Five litre metal canister without cardboard crosspieces,  markings in English (Lots C, B1 to B7 and Bll ) ; Spanish (Lot D) Portuguese (B9) and French (B8 , B10 and B12) 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 13 . 6  3. 7. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 3. 5. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 17. 5 . 1994 (b) period for making the goods available at the port of shipment : 27. 6  17. 7. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 5 . 1994 (b) period for making the goods available at the port of shipment : 11  31 . 7. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC or B/25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4):  19. 4. 94 Official Journal of the European Communities No L 99/23 LOT E 1 . Operation Nos ('): see Annex II 2. Programme : 1994 3. Recipient (z) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel. (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of die recipient f): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) 0 (1J) = see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA1 (b)) 8 . Total quantity : 345 tonnes net 9. Number of lots : one (see Annex II) 10. Packaging and marking (*) (") : see OJ No C 114, 29. 4. 1991 , p. 1 (under III.A (2) (1 ), IILA(2)(3) and IIIA(3)) Five litre metal canisters without cardboard cross-pieces Markings in French (El to E4 and E7) and English (E5, E6 and E8) 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making die goods available at die port of shipment : 13. 6  3. 7. 1994 18. Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels dme) on 3. 5. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 17. 5. 1994 (b) period for making the goods available at the port of shipment : 27. 6  17. 7. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 5. 1994 (b) period for making the goods available at the port of shipment : 11  31 . 7. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brussels (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 99/24 Official Journal of the European Communities 19 . 4. 94 Notes : (') The operation number should be mentioned in all correspondance. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33. (6) Notwithstanding OJ No C 114, point III.A.3 (c) is replaced by the following : 'the words "European Community"'. Q The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (8) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) 2200/87, the price tendered must include all loading, handling and stowage costs . (9) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate. (10) By way of derogation from OJ No C 114 : 190 to 200-litre/kilo metal casks. The casks must be made of sheet of a minimum thickness of 1,0 mm for the cover, 0,9 mm for the body and 1,0 mm for the base (10/9/ 10). (") Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. (12) The following documents must be legalized by the diplomatic representation in the country of origin of the goods :  radioactivity certificate (lots A, C, D2, E5 and E6),  certificate of origin (lots A, D2, E5 and E6). 19. 4. 94 Official Journal of the European Communities No L 99/25 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino B 480 B 1 : 15 1569/93 India B 2 : 15 1570/93 India B 3 : 15 1571 /93 India B 4 : 30 1572/93 India B 5 : 15 1 573193 India B 6 : 30 1574/93 India B 7 : 240 117/94 Somalia B 8 : 45 118/94 Rwanda B9 : 15 119/94 Mozambique B10 : 15 120/94 Madagascar Bll : 30 121/94 Gambia B12 : 15 122/94 Togo C 645 CI : 15 1575/93 Sudan C 2 : 150 123/94 Sudan C 3 : 480 124/94 Sudan D 840 D 1 : 135 125/94 El Salvador D 2 : 450 126/94 Nicaragua D 3 : 15 127/94 Peru D 4 : 15 128/94 Peru D 5 : 165 129/94 Peru D 6 : 60 130/94 Peru E 345 El : 30 107/94 AlgÃ ©rie E 2 : 30 108/94 AlgÃ ©rie E 4 : 90 110/94 AlgÃ ©rie E 5 : 60 111 /94 Egypt E 6 : 60 112/94 Egypt E 7 : 30 113/94 Liban E 8 : 15 114/94 Jordan